Citation Nr: 1044595	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  98-12 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability manifested by fatigue, fever and 
chills, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to October 
1994, including in the Southwest Asia theater of operations 
during the Persian Gulf War from November 1992 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

The Board remanded the claim in November 2005, December 2009, and 
April 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, after a review of the claims folder, the Board has 
determined that another remand is necessary in this case.

The Board last remanded the case in April 2010 for VA examination 
and opinion regarding the nature and etiology of the Veteran's 
claim for a disability manifested by fatigue, fever and chills, 
to include as due to an undiagnosed illness.  Significantly, it 
was requested that the examiner review the file and examine the 
Veteran.  It was also requested that the examiner make a 
determination as to whether the Veteran's claimed symptoms are a 
manifestation of an undiagnosed illness or a medically 
unexplained multi-system illness.  If a diagnosed illness was 
found, the examiner was asked to provide an opinion as to whether 
it is at least as likely as not that the disability is 
attributable to active military service.  It was instructed that 
a rationale must accompany any opinion offered.

Pursuant to the Board's April 2010 remand, a VA examination was 
performed in May 2010.  The Veteran reported that she suffered 
from alternating diarrhea with constipation and weight 
fluctuation along with fatigue, fever and chills.  She also 
reported sore throats, sleep disturbance, muscle pains and 
longstanding problems with concentration.  Following a physical 
examination, the examiner concluded that the Veteran had multiple 
system symptoms and that she needed to undergo a complete blood 
count (CBC), erythrocyte sedimentation rate (ESR), thyroid-
stimulating hormone (TSH) and chemistries to evaluate such 
symptoms.  A June 2010 addendum reflected laboratory test 
results.  Based on those results, the examiner concluded that the 
Veteran's multisystem symptoms could be partly contributed by low 
Hb level and low sodium level and that her symptoms are not 
related to a service-connected condition.  The opinion was 
offered without an explanation or rationale.  Consequently, the 
remand instructions remain unfulfilled.  On that basis, the 
opinion set forth by the VA examiner in June 2010 is inadequate, 
and corrective action is deemed necessary.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998). The Veteran must be afforded a 
more thorough VA examination that includes a more responsive 
opinion.  Id.; see also 38 U.S.C.A. § 5103A (d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to more 
accurately determine the exact nature and 
etiology of her claimed disability manifested 
by fatigue, fever and chills.  The claims 
folder and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  All 
pertinent symptomatology and findings should 
be reported in detail, and all appropriate 
studies should be performed.  

Based on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner(s) should determine 
whether any disability manifested by fatigue, 
fever and chills exists.  If such a 
disability is diagnosed by the examiner(s), 
then he or she should provide an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the diagnosed disability is related to 
the Veterans' active service or any incident 
of such service.  The examiner(s) also should 
opine whether the Veteran's claimed symptoms 
are a manifestation of an undiagnosed illness 
or a medically unexplained multi-system 
illness.  A complete rationale should be 
provided for any opinion(s) expressed.  
If any opinion cannot be provided without 
resorting to speculation, then the examiner 
should state this in the examination report 
and explain why such opinion cannot be 
provided.

2.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.   

3.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal is not granted 
in full, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


